                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                      LONDON

 MILTON BLANKENSHIP and TERESA               )
 BLANKENSHIP,                                )
                                             )
        Plaintiffs,                          )        Civil No. 6:18-cv-00241-GFVT-EBA
                                             )
 v.                                          )
                                             )           MEMORANDUM OPINION
 STATE FARM MUTUAL                           )                   &
 AUTOMOBILE INSURANCE CO.,                   )                 ORDER
                                             )
        Defendant.                           )
                                             )

                                     *** *** *** ***

       This matter is before the Court upon Defendant State Farm’s Motion for Summary

Judgment filed on August 12, 2019. [R. 14.] To date, Plaintiffs Milton and Teresa Blankenship

have not responded to this motion. For the following reasons, Defendant’s Motion for Summary

Judgment [R. 14] is GRANTED.

                                                 I

       This action arises out of a dispute between Plaintiffs Milton and Teresa Blankenship, and

their insurer, Defendant State Farm Mutual Automobile Insurance Company. [R. 1-2.] The

Blankenships owned a 2009 Heartland Travel Trailer (“RV”) which they insured against physical

damage through Defendant State Farm. [R. 1-4 at 2.] Sometime in early May 2017,

Mr. Blankenship entered the RV and discovered extensive water damage, including black mold

and mushroom growth. [R. 24-1 at 23–24.] Mr. Blankenship moved the RV to a dealership for

repairs, but the RV was deemed a total loss. [R. 14-4 at 5.] The Blankenships made a claim to

State Farm for the damages to the RV. [R. 1-2 at §§4–6.] State Farm denied the Blankenships’
claim, stating that the circumstances of the damage to the RV were not covered by the

Blankenships’ policy under its definition of “loss”. [R. 14-1 at 2.]. And even if it were covered

under the “loss” provision, State Farm points to exclusions in the policy which it believes would

apply to the damage at issue. Id.

       To defend itself in this action, State Farm hired expert Herb Goff, a Forensic Engineer

with a degree in Engineering from the University of Kentucky, to inspect the RV and determine

the source of the damage. [R. 14-1 at 6; R. 14-6.] Ultimately, Mr. Goff concluded the damage

resulted from a leakage in the cold-water supply line in the RV. [R. 14-6 at 2.] According to

Mr. Goff, this supply line suffered wear and tear and slowly leaked water over a period of

months or years, causing damp conditions to exist which resulted in the mold and fungal growth

found in the RV. [R. 14-1 at 7.] So far in litigation, the Blankenships have not noticed State

Farm of any expert witness whose opinion may differ from or contradict that of Mr. Goff, and

the time to do so has now passed. [R. 14-4 at 6; R. 6.] Likewise, according to State Farm, both

plaintiffs state in their deposition testimony that the RV was never involved in any sort of

roadway accident, nor suffered any damage from a failing tree or something similar, that could

have caused the leak and resultant fungi. [See R. 24.]

                                                 II

                                                 A

       Under Federal Rule of Civil Procedure 56, summary judgment is appropriate where “the

pleadings, depositions, answers to interrogatories, and admissions on file, together with

affidavits, if any, show that there is no genuine issue as to any material fact and that the moving

party is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56. A fact’s materiality is

determined by the substantive law, and a dispute is genuine if “the evidence is such that a



                                                 2
reasonable jury could return a verdict for the non-moving party.” Anderson v. Liberty Lobby,

477 U.S. 242, 248 (1986). In deciding a motion for summary judgment, the Court must view the

evidence and draw all reasonable inferences in favor of the nonmoving party. Matsushita Elec.

Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

       The burden is initially on the moving party to inform “the district court of the basis of its

motion, and [to identify] those portions of ‘the pleadings, depositions, answers to interrogatories,

and admissions on file, together with affidavits, if any,’ which it believes demonstrates the

absence of a genuine issue of a material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986). Once this burden is met, the nonmoving party, “must set forth specific facts showing

that there is a genuine issue for trial.” Fed.R.Civ.P. 56(e). This means, “the non-moving party

has an affirmative duty to direct the Court’s attention to those specific portions of the record

upon which it seeks to rely to create a genuine issue of material fact.” In re Morris, 260 F.3d

654, 665 (6th Cir. 2001). This means the non-moving party must affirmatively respond, and may

not simply “rely on the hope that the trier of fact will disbelieve the movant’s denial of a material

fact.” Alexander v. CareSource, 576 F.3d 551, 558 (6th Cir. 2009) (citing Street v. J.C. Bradford

& Co., 886 F.2d 1472, 1479 (6th Cir. 1989)); see Fed. R. Civ. P. 56(e)(2). “The failure to

present any evidence to counter a well-supported motion for summary judgment alone is grounds

for granting the motion.” Everson v. Leis, 556 F.3d 484, 496 (6th Cir. 2009).

                                                 B

       According to Plaintiffs, the RV was never involved in a collision or damaged by falling

debris. [R. 24-1 at 7; R. 24-2 at 4.] The only expert whose opinion is in the record determined

that a water line in the Blankenships’ RV failed due to wear and tear, which resulted in a slow,

but persistent, leak. [R. 14-7.] The water line leaked over the course of several weeks or



                                                  3
months. Id. Not only did the RV sustain water damage, but as a result of the wet conditions, the

RV became infested with black mold and mushrooms. [R. 14-8.] The Court is left with the

question of whether, as a matter of law, these circumstances and resultant damage are covered

under the Blankenships’ insurance policy.

       The Blankenships’ policy with State Farm provided coverage for “loss” and defines such

as “direct, sudden and accidental damage.” [R. 14-2.] The policy expressly excludes coverage

for “loss to any covered vehicle due to fungi . . . whether or not the fungi result from a loss that

is payable under the physical damage coverage.]” Id. Also excluded is coverage for “any part or

equipment of a covered vehicle if that part or equipment: a. fails or is defective; or b. is damaged

as a direct result of wear and tear[.]” [R. 14-2 at 20.]

       To determine whether the Blankenships experienced a covered “loss,” the Court must

determine what is meant by “accident” as used in the policy. When a term is not defined in the

policy, it must be given its ordinary meaning, provided its meaning is unambiguous. Cincinnati

Ins. Co. v. Motorists Mut. Ins. Co., 306 S.W.3d 69, 75. The Kentucky Supreme Court has

identified two hallmarks of an “accident” for insurance purposes: Courts must analyze “1)

whether the insured intended the event to occur; and 2) whether the event was a ‘chance event’

beyond the control of the insured.” Martin/Elias Props., LLC v. Acuity, 544 S.W.3d 639, 643

(Ky. 2018).

       Applying Kentucky’s criteria for “accidents” to the undisputed facts of this case, the

Court finds that circumstances surrounding the leak in the Blankenships’ RV do not constitute an

“accident” covered by the insurance policy. Nobody is arguing the Plaintiffs intended for their

RV to suffer extensive water damage; however, there is still the issue of control. Mr. Goff’s

expert opinion, which is uncontradicted, is that the leak was small and damage occurred over



                                                  4
months or even years. [R. 14-1 at 7.] Mr. Blankenship testified in his deposition that he often

visited the winterized RV to check on things, but that he rarely went in. [R. 24-1 at 20–21.] Had

either plaintiff regularly checked inside the RV, the leak could have been repaired before causing

such extensive damage. Therefore, the leak was not a “chance event” completely beyond control

of the plaintiffs as contemplated in the policy. Likewise, this is not a scenario where the event is

“direct” or “sudden.” Instead, the damage occurred slowly, over an extended period of time.

       Most likely, in Mr. Goff’s expert opinion, the leak was the result of normal wear and tear,

which is expressly excluded from coverage under the policy. Also excluded from the policy is

loss due to the growth of fungi “whether or not the fungi result from a loss that is payable under

the physical damage coverage,” i.e., a loss that is caused by “direct, sudden, and accidental

damage[.]” [R. 14-2.] Put differently, even if the mold and fungi resulted from a compensable

loss, the Blankenships still could not recover for the resultant damage to the structure of the RV

caused by the mushroom and mold growth. In light of the foregoing, and especially considering

the Blankenships failed to respond to this Motion, the Court finds that Defendant State Farm is

entitled to summary judgment on Plaintiffs’ breach of contract claim.

                                                III

       State Farm carried its initial burden and demonstrated an absence of material dispute of

fact. Plaintiffs Milton and Teresa Blankenship did not respond to State Farm’s Motion, and

therefore failed to demonstrate there was a genuine issue of fact necessitating a trial. Therefore,

and the Court being otherwise sufficiently advised, it is hereby ORDERED as follows:

       1.      The Defendant’s Motion for Summary Judgement [R. 14] is GRANTED;

       2.      Plaintiff’s Complaint is DISMISSED WITH PREJUDICE;




                                                 5
     3.     The Final Pretrial Conference in this matter, currently set for November 4, 2019,

is CANCELLED;

     4.     The Jury Trial in this matter, currently set to begin December 9, 2019, is

CANCELLED; and

     5.     This case is STRICKEN from the Court’s active docket.


     This the 31st day of October, 2019.




                                             6
